Citation Nr: 0844863	
Decision Date: 12/30/08    Archive Date: 01/07/09

DOCKET NO.  06-03 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hearing loss of the 
right ear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Snyder, Associate Counsel


INTRODUCTION

The veteran served honorably on active duty from February 
1967 until October 1968. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas. 

This matter was initially denied by the RO in a December 2004 
rating decision.  Subsequent to that decision, the veteran 
was afforded a VA examination in February 2005 and the case 
was re-adjudicated and denied again in April 2005. When a 
claim is filed and the RO renders an adverse decision, the 
claimant has the right to disagree with that decision by 
filing a Notice of Disagreement (NOD) within one year from 
the date of mailing of notice of the decision.  38 U.S.C. 
§ 7105(b)(1).  However, "[n]ew and material evidence received 
prior to the expiration of the appeal period...will be 
considered as having been filed in connection with the claim 
which was pending at the beginning of the appeal period."  38 
C.F.R. § 3.156(b).  Therefore, the veteran filed a timely NOD 
to the December 2004 decision, and this appeal follows. 


FINDING OF FACT

The evidence of record does not show that the veteran's 
current hearing loss of the right ear is related to active 
duty service.  


CONCLUSION OF LAW

The criteria for a grant of service connection for hearing 
loss of the right ear have not been met. 38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5103, 5103(A) 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102 and 
3.159 (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Under 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), the VA must 
also provide notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  

Here, notification is satisfied by way of a letter dated 
August 2004 to the veteran.  The letter advised the veteran 
that evidence showing that the hearing loss disability 
existed from service until the present time was needed to 
substantiate the claim.  Examples of evidence requested 
included: dates and places of medical treatment, lay 
statements and statements from medical service personnel.  
The letter further advised the veteran of the evidence in the 
claims file, of the VA's duty to obtain relevant federal 
records and that the VA would make reasonable efforts to 
obtain private records.  With respect to the Dingess 
requirements, in March 2006 the RO provided the veteran with 
notice of what type of information and evidence was needed to 
establish a disability rating as well as notice of the type 
of evidence necessary to establish an effective date.  The 
elements for a claim of service connection were also provided 
to the veteran and are detailed below.  

Second, VA has a duty to assist the veteran in the 
development of the claim.  This duty includes assisting the 
veteran in the procurement of service medical records and 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The RO has obtained the service medical records (SMRs) and 
the private medical records (PMRs).  The veteran submitted 
PMRs and lay statements in support of his claim.  The veteran 
was afforded a VA examination in February 2005.  

The evidence of record contains private audiological 
evaluations from HCI National Mobile Health Programs which 
were in a graph format and have not been converted to an 
appropriate numerical form.  Accordingly, this evidence would 
require translation by a certified specialist. See Kelly v. 
Brown, 7 Vet. App. 471 (1995) (Holding that where audiogram 
in support of claim was submitted by claimant but without 
interpretation as to relevant regulatory provisions, Board 
must obtain such medical interpretation).  In the present 
case, however, as will be described in further detail below, 
the evidence includes other medical evidence that clearly 
demonstrates the veteran has a hearing loss disability as 
defined by 38 C.F.R. § 3.385.  As such, remanding the claim 
solely for the conversion of the chart to numerical form to 
provide evidence of a current hearing loss disability would 
only further delay adjudication of the claim.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

The Board notes, as will be discussed below, the VA examiner 
reviewed the veterans' claims file, specifically, the July 
1969 rating decision which denied service connection for the 
veteran's left ear.  It has been asserted that the 1969 
rating decision may have been based upon an evaluation within 
10 months from separation.  However, the veteran testified at 
his Decision Review Officer (DRO) hearing in April 2006 that 
he could not remember if he had an audiological examination 
shortly after separation in 1969.  Further, the claims file 
contains a RO memorandum from June 2007 that determined the 
all attempts to obtain records based upon the facts have been 
exhausted.  The duty to assist is not unlimited in scope. See 
Smith v. Derwinski, 2 Vet. App. 429, 431, 432 (1992). In 
Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) (citations 
omitted), the United States Court of Appeals for Veterans 
Claims (Court) stated, in pertinent part: [T]he "duty to 
assist" is not a license for a "fishing expedition" to 
determine if there might be some unspecified information 
which could possibly support a claim. In connection with the 
search for documents, the duty is limited to specifically 
identified documents that by their description would be 
facially relevant and material to the claim.
 
Neither the appellant nor his representative has identified 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).

Turning to the merits of the claim, the veteran seeks service 
connection for a hearing loss disability.  Specifically, the 
veteran contends that he has hearing loss in his right ear as 
a result of active duty service.  

The benefit of the doubt rule provides that the veteran will 
prevail in a case where the positive evidence is in a 
relative balance with the negative evidence.  Therefore, the 
veteran prevails in his claims when (1) the weight of the 
evidence supports the claim or (2) when the evidence is in 
equipoise.  It is only when the weight of the evidence is 
against the veteran's claim than the claim must be denied.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
That an injury occurred in service alone is insufficient.  
There must be a chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam; Hickson v. West, 12 
Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the service connection is through a 
demonstration of continuity of symptomatology. Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999). Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology. Savage, 10 Vet. App. at 495-96; see Hickson 
v. West, 12 Vet. App. at 253 (1999) (lay evidence of in-
service incurrence sufficient in some circumstances for 
purposes of establishing service connection); 38 C.F.R. § 
3.303(b).  Also, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in-service. 38 C.F.R. § 3.303(d).

In addition to meeting the requirements for service 
connection, hearing loss must be of sufficient severity to be 
considered a disability under VA regulations. Specifically, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent. See 38 C.F.R. § 3.385.

Turning to the relevant evidence of record, the veteran's VA 
Form DD-214 states he was a light weapons infantryman during 
active service and was awarded the Combat Infantryman Badge.  
The veterans' SMRs were unremarkable for hearing loss 
complaints.  The veteran's November 1966 induction exam and 
the October 1968 separation exam both clinically documented 
the veteran's hearing to be within normal limits.  

Subsequent to service, the veteran had a VA examination in 
February 2005.  During the exam the examiner noted the 
veteran's exposure to small weapons fire, aircraft, 
helicopters and demolition.  The exam showed that he 
exhibited pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-
40
50
55
55
LEFT
20
30
50
55
55

The puretone threshold average for the right ear was 50 
decibels (dBs).  The puretone threshold average for the left 
ear was 48 dBs.  Speech audiometry revealed speech 
recognition ability of 88% in the right ear and of 84% in the 
left.  The examiner diagnosed high frequency sensorineural 
hearing loss.  Based on the findings, the veteran has a 
current hearing loss disability.  

In the March 2005 VA exam addendum, the same examiner 
reviewed the veterans' claims file and noted the unremarkable 
SMR's.  In addition, the examiner referenced an evaluation 
done within 10 months from separation of service and noted a 
mild hearing loss of the left ear although no audiometric 
thresholds were recorded.  The examiner indicated that the 
time from separation represented a grey zone for the 
veteran's left ear and indicated he was giving the veteran 
the benefit of the doubt and stretching things when he 
diagnosed that it is at least likely as likely as not that a 
portion of the current left ear hearing loss was related to 
military service.  

The Board notes that the RO granted service connection 
for the left ear in an April 2005 rating decision based 
on the February 2005 VA examination and March 2005 exam 
addendum.  However, that same examination denied a 
hearing loss of the right ear as related to active 
service. The VA examiner opined that since there was no 
evidence whatsoever that the right ear hearing loss was 
incurred on active duty, it was less likely than not 
that the current right ear hearing loss was related to 
military noise exposure and/or acoustic trauma. 

The veteran submitted PMRs to support his claim.  In 
January 2004 and 2006 the veteran had HCI National 
Mobile Health Program auiological testing.  Both exams 
contained uninterrupted audiograms and noted that the 
veteran suffered from mild hearing difficulty in speech 
frequencies and moderate hearing difficulty in the high 
frequencies for the right ear.  As stated above, this 
evidence would require translation by a certified 
specialist. See Kelly v. Brown, 7 Vet. App. 471 (1995).  
However, in the present case, the evidence includes 
other medical evidence, the February 2005 VA 
examination, that clearly demonstrates the veteran has a 
hearing loss disability as defined by 38 C.F.R. § 3.385.  
The Board notes that these private audiological records 
did not relate the veteran's right ear hearing 
impairment to service, or otherwise comment on its 
etiology. 

The veteran submitted lay statements about his exposure to 
acoustic trauma during and after active service.  For 
example, during the February 2005 VA exam, the veteran stated 
he had been exposed to aircraft, helicopters and small arms 
fire during service and acoustic trauma from driving a 
concrete truck for over 30 years after service.  
Specifically, in the April 2006 DRO hearing, the veteran 
offered testimony that he was exposed to claymores, machine 
guns, helicopters, aircrafts and firefights during service 
and to post service noise exposure as a concrete truck 
driver.  

The Board notes that the veteran's accounts of sustaining 
acoustic trauma during service are credible and are conceded.  
The veteran's service personnel records show that he was 
awarded the Combat Infantry Badge for participation combat 
during the Vietnam War.  Under the circumstances, the Board 
will consider the applicability of 38 U.S.C.A. § 1154(b), 
which states, in pertinent part, that in any case where a 
veteran is engaged in combat during active service, lay or 
other evidence of service incurrence of a combat related 
disease or injury will be considered sufficient proof of 
service connection if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence 
during service, and, to that end, VA shall resolve every 
reasonable doubt in favor of the veteran.  

Having considered the evidence in conjunction with the 
applicable laws and regulations, the Board finds that the 
preponderance of the evidence is against the veteran's 
claims.  In this regard, the Board first notes that as the 
veteran is not shown to have had hearing impairment within 
one year of separation for service, an award based on 
presumptive service connection is not for application in this 
case. 38 U.S.C.A. §§ 1112; 38 C.F.R. §§ 3.307, 3.309.

In regard to direct service connection, while both the 
February and March 2005 VA examination and addendum revealed 
the veteran suffers from hearing loss within the meaning of 
38 C.F.R. § 3.385, there is no competent medical evidence of 
record that relates the veteran's current right ear hearing 
disability to active service.  By "competent medical 
evidence" is meant in part that which is provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  38 C.F.R. § 3.159(a); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  In fact, both the VA examiner 
concluded that any current right ear hearing loss was not the 
result of any military noise trauma.  

Thus, the only evidence that relates the veteran's hearing 
loss to service is the veteran's own statements.  While he is 
certainly competent to describe the extent of his current 
symptomatology, there is no evidence that he possesses the 
requisite medical training or expertise necessary to render 
him competent to offer evidence on matters such as medical 
diagnosis or medical causation.  Cromley v. Brown, 7 Vet. 
App. at 379;  Espiritu  v. Derwinski, 2 Vet. App. at 495.  

Although, the veteran stated that he had continuous hearing 
problems since he left active service, the first post service 
notation of the right ear hearing loss was not until the July 
2004 claim.  In other words, the medical evidence of record 
reflects a gap of over 35 years between the veteran's 
separation from service and the time he sought relief for the 
right ear hearing loss, which constitutes negative evidence 
that tends to disprove the veteran's claim that he had an 
injury in service that resulted in a chronic disability or 
persistent symptoms.  See Forshey v. West, 12 Vet. App. 71, 
74 (1998); aff'd sub nom, Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact).  Indeed, evidence of a 
prolonged period without medical complaint and the amount of 
time that elapsed since military service, can be considered 
as evidence against a claim. Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  

This fact, combined with the lack of evidence demonstrating a 
claimed right ear hearing loss disability until over 35 years 
after service, the veteran's own statements of noise exposure 
as a concrete truck driver after service and the VA 
examiners' conclusions discounting a nexus, weighs against 
the veteran's claim.  The Board does not doubt that the 
veteran was exposed to loud noise during service; there is 
just no medical evidence linking the current right ear 
hearing impairment to the in-service acoustic trauma.  So 
while The Board has also considered presumptions afforded the 
veteran under 38 U.S.C.A. § 1154(b) because he was engaged in 
combat, it has already been conceded that the veteran had 
been exposed to loud noise as a combat veteran.  But given 
the medical evidence, we are unable to reach a favorable 
determination even with consideration of this provision of 
the law.   

In summary, the Board reviewed the records very carefully for 
any findings that would support a relationship between any 
possible current hearing loss disability and active military 
service.  The examiner conducted a review of the veteran's 
claim file and found there were no objective medical records 
which showed a nexus to active duty.  The veteran was advised 
of the need to submit medical evidence to demonstrate a nexus 
between a current disability and service by way of a letter 
from the RO to him, but he has failed to do so.  A claimant 
has the responsibility to present and support a claim for 
benefits under the laws administered by the VA, 38 U.S.C.A. § 
5107(a), and the veteran was clearly advised, in letter dated 
June 2006 detailed above, to submit medical evidence of a 
relationship between the current disability and injury during 
military service.  

There can be no doubt from review of the record that the 
veteran rendered honorable and faithful service for which the 
Board is grateful, and the veteran is sincere in his belief 
that his hearing loss is related to service.  While the Board 
has carefully reviewed the record in depth, it has been 
unable to identify a basis upon which service connection may 
be granted.  

Accordingly, given the medical evidence against the claim, 
for the Board to conclude that the veteran has hearing loss 
of the right ear that is related to service would require 
speculation, and the law provides that service connection may 
not be based on resort to speculation or remote possibility. 
38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993).  
The Board has also considered the benefit of the doubt rule 
in this case, but as the preponderance of the evidence is 
against the claim, the evidence is not in equipoise, and 
there is no basis to apply it. See 38 U.S.C.A. § 5107; 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Accordingly, service connection for hearing loss of the right 
ear is denied.


ORDER

Service connection for hearing loss of the right ear is 
denied.  


________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


